Title: To James Madison from William Jarvis, 14 August 1802 (Abstract)
From: Jarvis, William
To: Madison, James


14 August 1802, Lisbon. Refers to his letters to JM of 10 and 13 Aug., “each incloseing Copies of letters from the several Consuls in the streights & a dispatch from Mr Simpson.” Has learned by a 10 Aug. letter from Cadiz that “the 22 gun ship from Larach had sail’d, but head winds had obliged her to put back again.” “By my last I acquainted you with the departure of Genl. Lannes from here.… The Public paper has in consequence fallen from ten ⅌ Cent to fourteen ⅌ Cent discount. It excited so much sensation that the reasons were published yesterday in a Supplement to the Official Gazette, of which the original & translation are inclosed. Since the Generals departure the French Citizens assign as the causes beside what was beforementioned, that the Portuguese Government has refused to comply with the Commercial part of the treaty in the sense the Genl. received it.… In fine they wished to put the French on the same footing with other nations. It is also said that the Genl. had reason to suspect that some new Commercial arrangements were makeing between this Govmt. & the English Minister.” The Portuguese insist that all differences have been amicably adjusted, a point which the ambassador would not acknowledge. “Not any Vessels haveing arrived from New York, I cannot say what will be done relative to the quarantine, those from other ports have been freely admitted.” Adds in a postscript that on 13 Aug. he forwarded a letter from William Willis at Barcelona.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp.; docketed by Wagner.



   
   Jarvis’s 13 Aug. dispatch has not been found.



   
   Jarvis enclosed a one-paragraph newspaper clipping (in Portuguese), with an English translation in Jarvis’s hand stating that Lannes’s departure was “entirely of his own accord” and was “the more unexpected as the civilities and attentions shewn the Said Minister were repeated, in demonstration of the constant friendship, good harmony and perfect intelligence subsisting between this Monarchy and the French republic; there not existing actually any object of discussion between the two Governments which might impede their friendly intercourse.”



   
   A full transcription of this document has been added to the digital edition.

